

116 HR 7340 : Chai Suthammanont Remembrance Act of 2020
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 7340IN THE SENATE OF THE UNITED STATESOctober 1, 2020 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo ensure that personal protective equipment and other equipment and supplies needed to fight coronavirus are provided to employees required to return to Federal offices, and for other purposes.1.Short titleThis Act may be cited as the Chai Suthammanont Remembrance Act of 2020.2.Telework, leave, and returning to work for federal employees(a)Issuance of policies and procedures by agenciesNot later than 30 days before the date on which an agency plans to reopen a facility and after consultation with the Chief Human Capital Officer and director of administration or the equivalent, the head of an agency shall publish on the website of that agency a reopening plan that details the procedures and policies related to sending employees back to workstations during the covered period that includes the following:(1)The personal protective equipment that will be provided by the agency, the additional cleaning protocols to be implemented, and efforts to ensure social distancing at worksites.(2)The actions the agency will take to protect employees who are required to work in locations outside of Federal office buildings for activities such as audits and inspections.(3)The requirements that members of the public must meet in order to enter Federal office spaces.(4)A description of the proper contingencies for employees who have a high risk of contracting coronavirus.(5)Ensures the continuity of operations, including plans to reverse reopening measures if there is a resurgence in coronavirus cases in certain geographic areas.(b)Inspectors general reviewNot later than 6 months after the date of the enactment of this section, the inspector general for each agency shall submit to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a review on whether that agency has provided adequate personal protective equipment for the employees who are returning to a Federal office location for the agency and published the policies and procedures required pursuant to subsection (a).(c)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.(2)Covered periodThe term covered period means a period during which a nationwide declaration of a public health emergency by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) is in effect.3.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives September 30, 2020.Cheryl L. Johnson,Clerk